                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DOUGLAS D. HENSON, JR., ADC #108327                                               PLAINTIFF

v.                               Case No. 4:19-cv-00338-KGB

MONTGOMERY, Sheriff, Perry County                                               DEFENDANT

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Douglas D. Henson, Jr.’s, complaint is dismissed without prejudice. The

relief requested is denied.

       It is so adjudged this 27th day of January, 2020.


                                                    _________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
